Case 1:17-cr-00101-LEK Document 444 Filed 03/26/19 Page 1 of 6     PageID #: 3868



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101-01 LEK
                                       )
          Plaintiff,                   )   UNITED STATES’ RESPONSE TO THE
                                       )   DEFENDANT’S DEMAND FOR
    vs.                                )   GOVERNMENT TO MAKE PUBLIC
                                       )   HOW MUCH THIS MALICIOUS AND
ANTHONY T. WILLIAMS,                   )   BOGUS PROSECUTION HAS COST
                                       )   TAXPAYERS TO DATE AND THE
          Defendant.                   )   PROJECTED COST TO COMPLETE
                                       )   THROUGH TRIAL; CERTIFICATE OF
                                       )   SERVICE

        UNITED STATES’ RESPONSE TO THE DEFENDANT’S
  DEMAND FOR GOVERNMENT TO MAKE PUBLIC HOW MUCH THIS
  MALICIOUS AND BOGUS PROSECUTION HAS COST TAXPAYERS TO
  DATE AND THE PROJECTED COST TO COMPLETE THROUGH TRIAL

      The government respectfully submits this brief in response to Defendant

Anthony T. Williams’s (Defendant) Motion for Miscellaneous Relief (Mot. Costs
Case 1:17-cr-00101-LEK Document 444 Filed 03/26/19 Page 2 of 6        PageID #: 3869



Discovery). The motion seeks discovery into the costs associated with the

investigation and prosecution of the defendant, together with the associated costs

of the defendant’s pretrial detention and transportation. Mot. Costs Discovery,

Exh. A 1-2.

      The defendant’s motion should be summarily denied. The defendant’s

demands are far outside the discovery obligations of the government. As the Court

is aware, in a criminal matter, the discovery mechanisms available to the

defendant, as well as the universe of discoverable information, are limited. See

United States v. Andrade-Larrios, 39 F.3d 986, 988 (9th Cir. 1994) (“[T]he Federal

Rules of Civil Procedure do not apply in criminal cases.”); United States v.

$119,984, 304 F.3d 165, 176 n.10 (2d Cir. 2002). The limitations on criminal

discovery exist to “prevent perjury and manufactured evidence, to protect potential

witness[es] from harassment and intimidation, and to level the playing field

between the government and the defendant, who would be shielded from certain

discovery by the Fifth Amendment.” SEC v. Nicolas, 569 F. Supp. 2d 1065, 1071-

72 (C.D. Cal. 2008), citing Campbell v. Eastland, 307 F.2d 478, 487 n.12 (1962).

      Rule 16 of the Federal Rules Criminal Procedure, together with United

States v. Brady, 397 U.S. 742 (1970), United States v. Giglio, 405 U.S. 150 (1972),

and 18 U.S.C. § 3500, generally govern discovery from the government in criminal




                                         2
Case 1:17-cr-00101-LEK Document 444 Filed 03/26/19 Page 3 of 6           PageID #: 3870



cases. The defendant’s requested discovery, relating to the costs to the government

of his investigation, prosecution, and detention, fall outside these authorities.

      Indeed, the motion acknowledges that the discovery the defendant seeks is

not relevant to any element of the mail and wire fraud counts in the Superseding

Indictment, pursuant to Title 18, United States Code, Sections 1341 and 1343, or a

defense thereto. As the defendant admits, he has filed his motion because “the

public is entitled to know how their funds are being appropriated or

misappropriated in the prosecution of criminal cases. . . .” Mot. Discovery re

Costs, Exh. A 2. This is not a basis for criminal discovery.

      Insofar as the discovery the defendant seeks is irrelevant to the substantive

elements of the charged counts, and the defendant has pointed to no authorities that

entitle him to the discovery he seeks, the defendant’s motion should be denied.

//

//

//

//

//

//

//

//

//


                                           3
Case 1:17-cr-00101-LEK Document 444 Filed 03/26/19 Page 4 of 6         PageID #: 3871



                                 CONCLUSION

      For the reasons above, the government respectfully requests that the Court

deny the Defendant’s motion for discovery into the costs of his prosecution.

            DATED: March 26, 2019, at Honolulu, Hawaii.

                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii


                                              By /s/ Gregg Paris Yates
                                                GREGG PARIS YATES
                                                Assistant U.S. Attorney




                                         4
Case 1:17-cr-00101-LEK Document 444 Filed 03/26/19 Page 5 of 6        PageID #: 3872



                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS


      Michael Jay Green, Esq.
      michaeljgreen@hawaii.rr.com

      Attorney for Defendant
      ANABEL CABEBE


      Birney B. Bervar, Esq.
      bbb@bervar-jones.com

      Attorney for Defendant
      BARBARA WILLIAMS

//

//

//

//

//

//
Case 1:17-cr-00101-LEK Document 444 Filed 03/26/19 Page 6 of 6     PageID #: 3873



Served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

            DATED: March 26, 2019, at Honolulu, Hawaii.


                                          /s/ Dawn Aihara
                                          U.S. Attorney’s Office
                                          District of Hawaii




                                      2
